[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DATE OF SENTENCE                  9 JUNE 1997 DATE OF APPLICATION               9 JUNE 1997 DATE APPLICATION FILED           17 JUNE 1997 DATE OF DECISION                 22  MAY 2001
Application for review of sentence imposed by the Superior Court, Judicial District of New London at New London.
Docket No. CR96-65323.
Kathleen O'Reilly Berry, Esq. For the Petitioner
Paul Murray, Esq. For the State of Connecticut
BY THE DIVISION
The petitioner was convicted by jury of Criminal Attempt to Commit Murder in violation of Conn. Gen. Statute 53a-49 and 53a-54, [53a-54a], and Carrying a Pistol Without a Permit in violation of Conn. Gen. Statute 29a-35, [29-35]. The court imposed an effective sentence of twenty-five years to serve execution suspended after serving twenty-one and five years probation.
The Norwich police responded to a shots fired call and found a male victim dead and a female victim suffering from severe head trauma.
At the hearing counsel for the petitioner informed the panel that the petitioner was a mere twenty years old at the time of the convicted offenses. Since the petitioner had no criminal record, no history of violent offenses, she felt the sentence imposed was inappropriate and asked for a reduction from the panel.
The petitioner presented a written statement to the panel. A review of the document and the transcript of the sentencing requires this panel to find that its contents are beyond the jurisdiction of the panel.
The state's attorney noted that the sentence imposed was less than the maximum, was appropriately imposed and asked for this panel to affirm.
This panel's authority is limited to review of the sentence, to value whether it is inappropriate or disproportionate to the nature of the CT Page 8771 offense, the character of the petitioner, the protection of the public interest, and the deterrent, rehabilitative, isolative, and denunciatory purpose for which it was imposed.
In reviewing the record as a whole, the division finds that the sentence imposed was in accordance with the parameters of Connecticut Practice book Sec. 43-23, et. seq.
In light of the above, the sentence is AFFIRMED.
                                       _______________________ RAYMOND R. NORKO, JUDGE
                                       __________________________ LAWRENCE C. KLACZAK, JUDGE
                                       ________________________ FRANK A. IANNOTTI, JUDGE